Citation Nr: 0715541	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-13 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO confirmed and continued a December 2002 
rating decision which denied entitlement to service 
connection for PTSD.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in August 2005.  Then, in 
September 2006, the veteran testified at a personal hearing 
at the RO before the undersigned Veterans Law Judge.  
Transcripts of his testimony have been associated with the 
claims file.  

The hearing transcripts reflect the veteran's assertion that 
he developed an anxiety disorder during service, manifested, 
at the very least, by stomach trouble.  Indeed the service 
medical records show treatment for stomach pain during 
service, and the post-service medical records reveal a 
diagnosis of schizoaffective disorder.  Importantly, the 
criteria for entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, such as 
anxiety disorder for example, are different than the criteria 
for entitlement to service connection for PTSD.  Most 
notably, the veteran's diagnosis of an acquired psychiatric 
disorder other than PTSD need not be based on a corroborated 
in-service stressor.  As the Agency of Original Jurisdiction 
(AOJ) has not yet had the opportunity to adjudicate a claim 
of service connection for an acquired psychiatric disorder 
other than PTSD, the matter is hereby referred to the RO for 
appropriate development and adjudicative action in light of 
the aforementioned evidence.  






FINDINGS OF FACT

1.  The veteran's overseas service during the Vietnam Era 
includes service in Thailand where he did not serve in combat 
with the enemy; the veteran did not serve in Vietnam.

2.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressors occurred.

3.  The veteran's PTSD, if any, is not attributable to 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).   Moreover, the RO cured that procedural defect by 
sending a subsequent letter which addressed disability rating 
and effective dates in March 2006.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the RO and the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 
12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran seeks service connection for PTSD.  

In addition to the criteria above, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under 
DSM-IV); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2006).

Where the veteran did not engage in combat with the enemy, 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Rather, 
the record must contain service records or other credible 
supporting evidence as to the occurrence of the claimed 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) 
(2006).

A review of the record reveals that the veteran did not 
engage in combat with the enemy.  He served in Thailand from 
February 1969 to November 1969, during the Vietnam Era; 
however he never served in Vietnam, and testified to this at 
his August 2005 and September 2006 personal hearings.  
Moreover, the veteran's principle duty assignment in Thailand 
was that of stock control and account specialist.  The 
veteran's DD Form 214 does not show that the received any 
military citation indicative of combat service, such as the 
Purple Heart Medal or Combat Infantryman Badge.  
Additionally, the record contains no indication that he 
participated in any event constituting an actual fight or 
encounter with a military foe, hostile unit or 
instrumentality, and the veteran testified at his hearings 
that he did not engage in any combat during service.  
Considering the veteran's duty location, and the absence of 
awards or decorations indicating combat exposure, and his own 
testimony, it is clear that the veteran did not engage in 
combat.  VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 
(2000) (defining "engaged in combat with the enemy," as used 
in 38 U.S.C.A. § 1154(b)).  
The veteran does not contend that he engaged in combat with 
the enemy; rather, he asserts that he developed anxiety 
during service, that manifested as a stomach disorder.  The 
veteran also asserts that a Thai friend of his was killed 
while he was in Thailand, and memories from basic training 
continue to haunt him.

As the veteran did not engage in combat with the enemy, 
corroboration of the veteran's claimed stressors is necessary 
to support a diagnosis of PTSD.  In order for a stressor to 
sufficiently support a diagnosis of PTSD, a person must have 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and the 
person's response involved intense fear, helplessness, or 
horror.

The record in this case reflects that the veteran has a 
diagnosis of PTSD; however, the diagnosis is not based on any 
corroborated stressor related to service.  A January 2005 
psychiatric outpatient note shows an Axis I diagnosis of 
PTSD, and a history of schizoaffective disorder.  Other VA 
treatment records show diagnoses of schizoaffective disorder 
and depression, and a VA examination from March 2004 reveals 
an Axis I diagnosis of schizophrenia with paranoid and 
depressive features.  At the March 2004 examination, the 
veteran described his nightmares as seeing himself in a body 
bag, unable to escape and breathe.  To the examiner, it 
seemed like the nightmares were more typical of depression 
rather than a typical nightmare related to PTSD, and 
concluded that the veteran's nightmares were not related to 
the PTSD symptomatology.  

In support of his claim of service connection for PTSD, the 
veteran testified that he experienced nightmares often.  An 
August 2002 VA therapy note indicates that the veteran 
reported that his nightmares were not exact replays of prior 
experiences, but contained content and terror similar to what 
he experienced during military assignment.  He reported 
hearing the noises from fighting in the nearby mountains, and 
claimed that several of his friends were killed in the 
conflict.  

At his personal hearing in August 2005, the veteran testified 
that his friend named Tom, a Thai person, was killed.

Although the Board acknowledges the veteran's claimed 
stressors, they are clearly too vague to submit to the 
service department and expect corroboration.  In short, 
service records are silent as to any claimed incidents and 
the veteran has not submitted sufficient particulars to 
enable the service department to verify them, or any other 
evidence which would serve to support his account.  See 38 
U.S.C.A. § 5107(a) (West 2006) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," his assertions 
of in-service stressors, standing alone, cannot as a matter 
of law provide evidence to establish occurrence of an event 
claimed as a stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  As none of the veteran's alleged stressors 
have been corroborated, the Board finds that the record 
contains no credible supporting evidence that these claimed 
stressors actually occurred.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for PTSD 
is not warranted.  


ORDER

Service connection for PTSD is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


